Citation Nr: 9922300	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-28 679	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a digestive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 1997 rating determination by the Philadelphia, 
Pennsylvania Regional Office (RO).


FINDINGS OF FACT

1.  A claim for service connection for a digestive disorder 
was denied by the RO in March 1947 rating action.  No appeal 
was filed, and under the law, that decision became final. 

2.  A claim to reopen was denied by the Board in January 1986 
on the basis that new and material evidence had not been 
submitted.

3.  Evidence received since the January 1986 Board decision 
is either cumulative and repetitious of evidence previously 
considered, or it does not bear directly and substantially 
upon the specific matter under consideration, and is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The additional evidence submitted is not new and material and 
the claim for service connection for a digestive disorder may 
not be reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual and Procedural Background

Service medical records show the veteran was hospitalized for 
an episode of moderately severe diarrhea in July 1945.  The 
veteran reported no vomiting and there had been no blood or 
pus in the stools and he had no previous history similar 
occurrences.  The clinical impression was acute 
gastroenteritis.  At separation in January 1946 the veteran 
reported a history of diarrhea.  The examination report was 
otherwise negative for complaints, treatment or findings of 
symptoms indicative a gastrointestinal disorder.  

The veteran's claim for service connection for a stomach 
ulcer and diarrhea was denied by the RO in March 1947.  The 
veteran was notified of this decision that same month and did 
not appeal it .

Evidence received since the March 1947 decision includes a 
statement from the veteran's wife dated in September 1981 
indicating the veteran had been treated with diets and 
medication for his disorder for 35 years.  VA outpatient 
treatment records dated from January 1981 to May 1983 show 
that in May 1981 the veteran complained of gastroenteritis 
and gave a history of an ulcer.  An upper gastrointestinal 
series in March 1982 disclosed a sliding hiatal hernia.  The 
remaining outpatient treatment records show ongoing 
evaluation and treatment for gastrointestinal problems.

The last final denial of the claim was a January 1986 Board 
decision.  Further evidence considered by the RO at that time 
included VA outpatient treatment records dated from June 1983 
to October 1984 which show continued evaluation and treatment 
for gastrointestinal difficulties.

Since the 1986 Board decision the RO has received medical 
evidence in the form of new VA medical records dated from 
June to November 1996 which are negative for treatment of a 
digestive disorder.  The only other evidence submitted has 
been the contentions of the veteran.

II.  Analysis

The RO originally denied service connection for a digestive 
condition in March 1947.  A claim to reopen was last denied 
by the Board in a January 1986 decision, which concluded that 
new and material evidence had not been presented to reopen 
the claim.

The January 1986 Board decision is final.  See 38 U.S.C.A. § 
7103(a) (West 1991 & Supp. 1999).  A final decision cannot be 
reopened and reconsidered by the VA unless new and material 
evidence is presented in connection with a request that the 
previously denied claim be reopened.  38 U.S.C.A. § 5108 
(West 1991); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
When it is determined that new and material evidence has been 
submitted, the VA must reopen a previously denied claim.  38 
U.S.C.A. § 7104(b) (West 1991). 

Prior to our discussion of the evidence which has been 
submitted since the January 1986 Board decision, we must 
first note that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
has previously held that the Secretary of Veterans Affairs, 
and, on appeal, the Board, were required to perform a two-
step analysis when a claimant sought to reopen a claim based 
upon new evidence.  First, it was to be determined whether 
the evidence was "new and material."  Second, if the Board 
determined that the claimant had produced new and material 
evidence, the claim was reopened and the Board evaluated the 
merits of the veteran's claim in light of all the evidence, 
both old and new.  Manio v. Derwinski, 1 Vet. App. 144 
(1991).  Whether the new evidence was "material" turned 
essentially upon the reasonable possibility that, when viewed 
in the context of all the evidence, it would change the 
outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

In a recent decision interpreting and applying a decision of 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), (which 
overruled the legal test previously used to determine the 
"materiality" element of the new-and-material-evidence 
test) the Court held that Hodge now required a three-step 
process for reopening claims.  See Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc),  See also Winters v. West, 12 Vet. 
App. 203, (1999) (en banc).  Under the new Elkins test, the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  In 
addition, Hodge overruled Colvin and its progeny as to the 
materiality element of the new-and-material-evidence test.  
See Elkins, supra.

38 C.F.R. § 3.156(a) (1998) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Federal 
Circuit Court has held that the regulatory standard alone 
must be the test of materiality.  Hodge, supra.  

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West,  12 Vet. App. 11, 20-21 (1998).  In 
determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.  Finally, the credibility of new 
evidence is assumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Using these guidelines, the Board has reviewed the additional 
evidence which has been associated with the claims folder 
since the January 1986 Board decision.  The only additional 
evidence submitted includes various VA treatment reports 
which describe treatment for conditions unrelated to the 
veteran's claimed disorder, namely complaints pertaining to 
the eyes and knees, amongst others.  These records do not in 
any manner discuss the matter of a nexus between the 
veteran's claimed digestive disorder and his service.  
Indeed, these records do not discuss the claimed digestive 
disorder at all.  As such, this evidence is not material.  It 
does not bear directly and substantially upon the specific 
matter under consideration, i.e., whether a current digestive 
disorder resulted from disease or injury incurred in or 
aggravated by service and thus is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

The Board has considered the veteran's and his wife's 
contentions and lay statements.  However these statements 
constitute nothing more than a restatement of the veteran's 
basic contention, i.e. that his currently manifested 
gastrointestinal disorder was incurred during his period of 
active service.  The veteran and his wife are not competent 
to enter conclusions which require medical opinions as to 
causation or, as in this case, the onset of a disability.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In light of the fact that 
the RO has already considered such contentions, it is clear 
that their assertions do not constitute new and material 
evidence.  

The Board further notes that in its May 1997 statement of the 
case, the RO cited to 38 C.F.R. § 3.156, the regulation 
discussed with approval in Hodge.  However, the RO also cited 
to the Colvin language which was subsequently overturned by 
Hodge.  Specifically, the statement of the case noted, "To 
justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  The 
Board finds that this citation to the impermissible Colvin 
language by the RO was harmless, as the RO did specifically 
find, as we do here, that the veteran had submitted no new 
and material evidence.  It is again noted in this regard, 
that the veteran submitted no additional pertinent medical 
records and made only redundant and cumulative contentions.

The Board notes that it may consider arguments, subissues, 
statutes, regulations or Court analyses which have not been 
considered by the RO, if a claimant will not be prejudiced by 
its actions.  Furthermore, whether BVA must remand an appeal 
to the AOJ (Agency of Original Jurisdiction) to cure a 
deficiency in the statement of the case relating to the 
summary of evidence, citation of statutes and regulations, or 
the summary of the reasons for the AOJ's decision will depend 
on the circumstances of the individual case."  See 
VAOPGCPREC 16-92 (July 24, 1992).  In Bernard v. Brown, 4 
Vet. App. 384, 394 (1993), the Court cited to VAOPGCPREC 16-
92 in holding, "As with all of its decisions, a BVA decision 
that a claimant will not be prejudiced by its deciding a 
question or questions not addressed by the AOJ must be 
supported by an adequate statement of reasons or bases."  

With respect to the veteran's appeal, the Board finds that 
proceeding forward without remanding to the RO for re-
analysis under the Hodge standard does not unduly prejudice 
the veteran.  In reaching this conclusion, we note that the 
evidence submitted by the veteran does not "bear directly or 
substantially on the specific matter under consideration."  
Furthermore, the new evidence does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's claimed injury or disability.  Therefore, 
after careful review of the record, the Board can find no 
reason why a remand of the veteran's appeal and 
reconsideration by the RO under the Hodge standard would be 
judicially expedient or otherwise result in a different 
finding than that reached previously by the RO, and now by 
the Board.  

Accordingly, as the veteran has not presented new and 
material evidence to reopen a claim of entitlement to service 
connection for a digestive disorder, the claim may not be 
reopened.  


ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim of service connection for a 
digestive disorder is denied.


		
	B. LEMOINE
	Member, Board of Veterans' Appeals

 

